FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                              September 11, 2012
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                    No. 12-2038
          v.                                          (D. New Mexico)
 ROBERT SANCHEZ,                              (D.C. No. 1:10-CR-03449-JB-1)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before MURPHY, ANDERSON, and HARTZ, Circuit Judges.


      Defendant Robert Sanchez pleaded guilty to one count of possession with

intent to distribute 100 grams or more of heroin, one count of being a felon in

possession of a firearm, and one count of possessing a firearm in furtherance of a

drug trafficking crime. The minimum sentence for the felon-in-possession count

was 180 months’ imprisonment, and the mandatory sentence for the other firearm

count was 60 months, to run consecutively to the sentences on the other counts.


      *
       After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
The undisputed sentencing guideline range was 322 to 387 months’ imprisonment.

The district court varied downward to impose a sentence of 292 months.

      The only challenge on appeal is that the sentence was substantively

unreasonable. Because the sentence was below the guidelines range, we presume

that the sentence was not unreasonably long. See United States v. Balbin-Mesa,

643 F.3d 783, 788 (10th Cir. 2011). Defendant has not persuaded us that the

presumption has been overcome. Therefore, we AFFIRM the sentence.

                                     ENTERED FOR THE COURT


                                     Harris L Hartz
                                     Circuit Judge




                                       -2-